                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

VANAE WRIGHT, AN INDIVIDUAL,                         §
AND LEILANI GREEN, AN                                §
INDIVIDUAL,                                          §
                                                     §
                                                     §
         Plaintiffs,                                 §   Civil Action No. SA-18-CV-1022-XR
                                                     §
v.                                                   §
                                                     §
BEXAR COUNTY SHERIFF’S OFFICE,                       §
BEXAR COUNTY, et al.,                                §
                                                     §
         Defendants.                                 §

                                              ORDER

        On this date, the Court considered Defendant Whataburger Restaurants LLC’s motion

to dismiss for failure to state a claim upon which relief can be granted (docket no. 3), and the

response and reply thereto. For the following reasons, the Court GRANTS the motion to

dismiss for failure to state a claim.

                                        I. BACKGROUND

        Plaintiffs Vanae Wright and Leilani Green filed this suit against multiple defendants

pursuant to 42 U.S.C. § 1983 alleging violations of their rights under the Fourth, Fifth, Sixth,

and Fourteenth Amendments of the United States Constitution. Docket no. 1 at ¶ 19. Plaintiffs

further assert causes of action for negligence, assault, false arrest/false imprisonment,

intentional infliction of emotional distress, and “failure to supervise” as “pendent state

cause[s] of action.” Id. at ¶¶ 30, 36, 42, 48, 59.

        Plaintiffs, who were minors at the time, allege they were eating at Defendant

Whataburger’s location in San Antonio, Texas on September 2, 2016, when an altercation took
place in the Whataburger parking lot. Id. at ¶¶ 7, 9. Plaintiffs claim they were not involved in

the altercation or any other criminal activities, but they were arrested by Defendant Cynthia

Hernandez and Defendant Michael Jarzombek, both Bexar County police officers, without

probable cause. Id. at ¶¶ 10, 12, 19, 24.

       Plaintiffs allege that Defendant Whataburger acted under color of state law and as an

“agent servant and/or the joint venture” of Hernandez and Jarzombek regarding their claims

under 42 U.S.C. § 1983. Docket no. 1 at ¶ 18. In their negligence claim, Plaintiffs allege

Defendant Whataburger had “a duty to protect and not to cause harm to the minor children”

and “willfully breached their duty of care to Plaintiffs and caused the minor children injuries

when the minor child were [sic] assaulted, and arrested without any probable cause and falsely

imprisoned.” Id. at ¶¶ 29-30. Although Plaintiffs also assert causes of action for assault, false

arrest/false imprisonment, and intentional infliction of emotional distress against “all

Defendants,” these causes of action fail to specify any particular conduct attributable to

Whataburger. The so-called “failure to supervise” cause of action alleges that Whataburger

“intentionally, knowingly and/or recklessly caused severe personal injury to a minor child by

the failure to supervise employees of Whataburger Restaurants, LLC and Bexar County

Sheriff’s Office.” Id. ¶ 59.

       Defendant Whataburger filed a motion to dismiss for failure to state a claim on

October 8, 2018, arguing: (1) the complaint fails to allege facts to state a claim for relief; (2)

Plaintiffs did not state a basis for alleging Defendant Whataburger was a state actor; (3)

Defendant Whataburger could not interfere with police as it is a criminal offence to do so; (4)

Defendant Whataburger was not specifically mentioned in the assault allegations; (5)

                                                2
allegations of arrest negate claims of false imprisonment; (6) the intentional infliction of

emotional distress claim is redundant; and (7) Plaintiffs did not state a claim for failure to

supervise against Defendant Whataburger.

       Plaintiffs responded to the motion to dismiss on October 23, 2018. Docket no. 4. The

response fails to address the issues presented in the motion to dismiss, and instead argues that

Plaintiffs are alleging a premises liability claim against Whataburger under Texas law. Docket

no. 4 at 8. Defendant Whataburger filed a reply on October 31, 2018. Docket no. 7.

                                       II. LEGAL STANDARD

       Defendant Whataburger moves to dismiss under Rule 12(b)(6) for failure to state a

claim. A complaint survives a 12(b)(6) motion to dismiss when it contains “sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is plausible on its face when the plaintiff pleads facts that allow the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged. Id. The

complaint’s factual allegations must be taken as true and construed in favor of the plaintiff

when considering a motion to dismiss under Rule 12(b)(6). Fernandez-Montes v. Allied Pilots

Assoc., 987 F.2d 278, 284 (5th Cir. 1993). Factual allegations must show “more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft, 556 U.S. at 678. Mere conclusions

or conclusory statements “must be supported by factual allegations” before they are given the

assumption of truth. Id. at 679. When reviewing a 12(b)(6) motion to dismiss, “[c]ourts are not

to consider matters outside the complaint except in very limited circumstances.” McLeland v.

1845 Oil Field Servs., 97 F. Supp. 3d 855, 860 (W.D. Tex. 2015).

                                                3
                                            III. ANALYSIS

       Defendant Whataburger asserts Plaintiffs fail to state a claim upon which relief can be

granted because they fail to articulate that Whataburger breached any duty it owed to Plaintiffs

and the only factual allegation in the complaint concerning Whataburger’s conduct is that

Whataburger consented to the Plaintiffs’ presence on the premises because they had purchased

food. Docket no. 3 at ¶ 10, 13-14, 17. As noted, a viable complaint must include “enough facts

to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Plaintiffs’

allegation that Defendant consented to their presence on the premises does not support any of

the specified causes of action in the complaint. There are no facts pled relevant to

Whataburger that would support the asserted claims for constitutional violations under § 1983,

assault, false arrest/false imprisonment, intentional infliction of emotional distress, or “failure

to supervise.” Further, with regard to duty, the complaint alleges in a conclusory manner a

breach of fiduciary duty by all Defendants arising out of “certain special relationships between

her minor child and the Defendants” and that all Defendants have a “duty to protect and not to

cause harm,” which was breached when Plaintiffs were assaulted, arrested without probable

cause, and falsely imprisoned by Bexar County deputies. Docket no. 1 at ¶¶ 7, 9, 29-30.

       Plaintiffs’ response to the motion to dismiss essentially concedes that Plaintiffs have

failed to plead facts supporting any of the asserted causes of action by failing to identify any

such facts, and instead arguing that Plaintiffs’ claim against Defendant Whataburger is one for

premises liability. Therefore, the § 1983, negligence, false arrest and false imprisonment,

intentional infliction of emotional distress, and “failure to supervise” claims are dismissed

against Defendant Whataburger for failure to state a claim upon which relief may be granted.

                                                4
        Plaintiffs contend in their response that they have stated a premises liability claim

consistent with the “short and plain statement” requirements of Rule 8. Docket no. 4 at 4.

However, instead of actually identifying any allegations in the complaint that plausibly state a

premises liability claim, Plaintiffs’ response simply recites the applicable law governing

pleadings and Rule 12(b)(6) dismissals. Id. at 4-8. Further, the only cause of action in the

complaint that could conceivably encompass Plaintiffs’ purported premises liability claim is

Plaintiffs’ negligence cause of action, but an ordinary negligence claim is based on negligent

activity – affirmative, contemporaneous conduct by the premises owner that caused the injury

– and Plaintiffs make no such allegations. See Austin v. Kroger Tex. L.P., 746 F.3d 191, 196

(5th Cir. 2015). In contrast, a premises liability claim “encompasses a nonfeasance theory

based on the owner’s failure to take measures to make the property safe.” Id. Plaintiffs’ current

pleadings fail to include any allegations that would put Whataburger on notice of a premises

liability claim.

        Perhaps recognizing this, Plaintiffs’ response asserts new allegations and arguments in

support of their assertion that Whataburger may be liable for premises liability, including that

Whataburger owed a duty of care to its invitees or customers, that Plaintiffs were invitees or

customers when they were injured on its premises, that Whataburger is responsible for keeping

its properties safe for those who eat and drink there or for providing a warning if it cannot, that

there have been “several incidences of fights and assaults on Whataburger’s premises

including in the parking lot of Whataburger that predates the circumstances that lead to

Plaintiffs’ injuries,” that “Whataburger knew or should have known the incidences fights and

assaults on its premises [sic] and failed to exercise reasonable care,” and that Whataburger

                                                5
failed to provide adequate security to ensure customer safety on its premises. Id. at 9-10.

Plaintiffs request that, in the event the Court finds that their cause of action is not adequately

pled, they be granted leave to amend. Id. at 13. Whataburger contends that Plaintiffs have

failed to state a claim for premises liability and that leave to amend should be denied because

even the new allegations fail to state a plausible claim to relief.

       Because the current pleadings fail to state a claim for premises liability, the Court will

consider whether Plaintiffs should be given leave to amend. Rule 15(a)(2) provides that “[t]he

court should freely give leave when justice so requires.” FED. R. CIV. P. 15(a)(2). Generally,

courts grant requests to amend “unless amendment would necessarily be futile.” Brown v.

Aetna Life Ins. Co., 975 F. Supp. 2d 610, 620 (W.D. Tex. 2013). To determine whether

amendment would be futile, the Court examines the elements of a premises liability claim and

whether Plaintiff has provided sufficient allegations to assert a plausible claim to relief.

       Premises liability claims require a premises owner or operator to have actual or

constructive knowledge of unsafe conditions on a property that pose “an unreasonable risk of

harm.” Keetch v. Kroger Co, 845 S.W.2d 262, 264 (Tex. 1992). Plaintiffs must show their

injuries were proximately caused by the owner or operator’s failure to use reasonable care. Id.

Proximate cause requires both cause in fact and foreseeability. LMB, Ltd. v. Moreno, 201

S.W.3d 686, 688 (Tex. 2006). “Cause in fact is established when the act or omission was a

substantial factor in bringing about the injuries, and without it, the harm would not have

occurred.” IHS Cedars Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 799

(Tex. 2004). A defendant must do more than furnish conditions that make the injury possible

for cause in fact to be established. Id. Foreseeability requires “the injury ‘might reasonably

                                                 6
have been contemplated’ as a result of the defendant’s conduct.” Doe v. Boys Clubs of Greater

Dall., Inc., 907 S.W.2d 472, 478 (Tex. 1995) (quoting McClure v. Allied Stores of Tex., Inc.,

608 S.W.2d 901, 903 (Tex.1980)). “Cause is not established if the conduct of the defendant is

‘too attenuated from the resulting injuries to the plaintiff to be a substantial factor in bringing

about the harm.’” See Davis v. City of Fort Worth, No. 4:14-CV-491-A, 2014 WL 5473201, at

*4 (N.D. Tex. Oct. 29, 2014) (plaintiff did not state a claim for premises liability against her

employer due to a lack of proximate cause after being injured by police on the property).

       In the present case, Plaintiffs initially appear to allege that foreseeable criminal activity

on the Whataburger premises caused their injuries insofar as they assert that there have been

several incidences of fights and assaults on Whataburger’s premises and that Whataburger

“knew or should have known [of] the incidences, fights, and assaults on its premises and failed

to exercise reasonable care by inter alia providing adequate security to prevent harm.” Docket

4 no. 2. Generally, reasonable care does not include protecting invitees from the criminal

activities of third parties, but there is an exception to this rule when the asserted danger is the

risk of injury from criminal activity and the owner or operator of the premises “knows or has

reason to know of an unreasonable and foreseeable risk of harm to the invitee.” Timberwalk

Apartments, Partners v. Cain, 972 S.W.2d 749, 756 (Tex. 1998). Even in such circumstances,

“the evidence must reveal ‘specific previous crimes on or near the premises,’” and whether a

risk was foreseeable must be determined in light of what the premises owner knew or should

have known before the criminal act occurred, considering factors such as how recently

previous criminal conduct occurred, how often it occurred, how similar the conduct was, and

what publicity was given. Id.

                                                7
       Here, however, the injuries alleged by Plaintiffs stem from the alleged false arrest by

the police after the altercation in the parking lot, not from the altercation itself. Because

Timberwalk requires that the premises owner be on notice of the specific danger, Plaintiffs

would need to show Defendant knew or had reason to know of an unreasonable and

foreseeable risk of harm that an altercation in the parking lot would occur and would result in

constitutional violations from the police. Neither Plaintiffs’ complaint nor their response to the

motion to dismiss alleges additional instances of police misconduct that would put Defendant

on notice of potential harm to its patrons from the police.

       Additionally, Plaintiffs claim Defendant breached its duty by not having security after

a number of fights took place on the premises. Plaintiffs claim this lack of security caused the

injuries sustained from the alleged wrongful arrest. Cause in fact and foreseeability “cannot be

satisfied by mere conjecture, guess, or speculation.” IHS Cedars Treatment Ctr. of DeSoto,

Tex., Inc. v. Mason, 143 S.W.3d 794, 798–99 (Tex. 2004). While perhaps at some general

level the lack of security could be a but-for cause of the fight and Plaintiffs’ eventual alleged

injuries, Plaintiffs have not alleged facts demonstrating Defendant’s lack of security on the

premises proximately caused the injuries sustained from a false arrest. Lack of security was

not a substantial factor in Plaintiffs’ arrests, nor was it foreseeable that a lack of security

would lead to an alleged false arrest by police officers.

       A second framework for proving foreseeability is the narrow one outlined in Del Lago

Partners, Inc. v. Smith, 307 S.W.3d 762 (Tex. 2010). Del Lago “did not involve evidence of

specific, prior crimes but rather found a duty to intervene when a premises owner had ‘actual

and direct knowledge’ of ‘imminent’ criminal conduct.” Smit v. SXSW Holdings, Inc., 903

                                                8
F.3d 522, 531 (5th Cir. 2018). However, the Del Lago line of cases has not been extended to

require a premises owner to protect customers from alleged constitutional violations by police,

and in fact Texas law precludes vicarious liability even when the premises owner employs the

police officer if the officer is acting in his official capacity as a police officer. See, e.g., Cox v.

City of Fort Worth, Tex., 762 F. Supp. 2d 926, 939 (N.D. Tex. 2010).

         As noted, Plaintiffs request they be granted leave to amend their complaint pursuant

to Rule 15(a)(2) to assert a premises liability claim if the Court finds the original pleadings

inadequate. Docket no. 4 at 13. As discussed, neither the original complaint nor the response

contains factual allegations that demonstrate Plaintiffs can articulate a plausible cause of

action for premises liability even if the request to amend were granted. Therefore, the motion

to dismiss for failure to state a claim is granted and the motion for leave to amend is denied.

                                        IV. CONCLUSION

        The Court GRANTS Defendant Whataburger’s motion to dismiss for failure to state a

claim upon which relief can be granted. All claims against Defendant Whataburger are

DISMISSED WITH PREJUDICE.

        SIGNED this 29th day of November, 2018.




                                                XAVIER RODRIGUEZ
                                                UNITED STATES DISTRICT JUDGE




                                                  9
